OPINIÓN DISIDENTE DEL
JUEZ ASOCIADO SR. WOLE.
La apelación envuelve dos cuestiones. Primera, si en una causa por portar un arma prohibida el cargo de que el acusado voluntaria e ilegalmente portaba un machete, describe suficientemente un delito, y segunda, si suponiendo que la acusación sea suficiente, si hubo bastante prueba para demostrar que el machete en realidad se llevaba en la for-ma prohibida por la ley. El fiscal solicita la revocación por el primer fundamento.
La Ley ISTo. 14 de junio 25, 1924, prescribe lo siguiente:
“Art. 1. — Toda persona que ilegalmente portare o condujere', cualquier arma o instrumento con el cual pueda causarse daño corporal, incurrirá en pena de prisión de un mes a seis meses.”
Lo que constituían “armas” no se definió específica-mente en dicha ley pero resolvimos en el caso de El Pueblo v. Cruz, 34 D.P.R. 316, que la palabra “arma” sólo podía referirse a instrumentos destinados a ofensa y defensa, como se enumeraban en la ley de 1905, Compilación de Estatutos, *549sección 5994; que los instrumentos semejantes a los men-cionados allí sólo fueron los que se pudo tener en cuenta y que un vergajo no se usaba principalmente como instru-mento de ofensa y defensa sino solamente para el castigo de animales. El punto principal resuelto fue que un vergajo no era un instrumento prohibido, porque su uso principal no era para fines de ofensa y defensa. Ni en Puerto Rico tampoco lo es un machete.
No debe dudarse de que en la forma, por su origen y posibilidades un machete es un instrumento peligroso, pero también es indudable que un machete en Puerto Rico se lleva por todas partes en el campo para fines de cortar y podar y que generalmente se porta inocentemente.
La decisión en el caso de Cruz, supra, se refería a los instrumentos usados para ofensa y defensa enumerados en la ley de 1905 como norma de la cual juzgar la naturaleza de un instrumento. Veamos lo que la ley de 1905 realmente ha dicho:
“Art. 1. — Si cualquier individuo, en Puerto Rico, llevare encima o cu su persona, monturas alforjas o banastas, cualquier revólver, puñal, daga, honda, espada, bastón de estoque, garrote, arpón, o manopla,, hecho de cualquier metal o cualquier sustancia dura; o eualqiuer faca u otro cuchillo manufacturado o vendido para fines de ofensa o defensa; o cualquier machete, se le impondrá una pena de multa mínima de cinco dollars y máxima de cincuenta dollars, o prisión por un período mínimo de diez días y máximo de sesenta días, o ambas penas; y durante el período de dicha prisión, dicho reo podrá ponerse a trabajar en cualesquiera trabajos públicos en el municipio en que se cometió el delito.”
Lap palabras “manufacturado o vendido para fines de ofensa o defensa” se referían manifiestamente a todos los instrumentos mencionados antes. El machete se-menciona allí separadamente después. No fué bajo la ley eu vigor definido como instrumento de ofensa y defensa. Ni es se-mejante por el uso general u objeto a todos los demás ins-trumentos especificados en la referida ley. Estos práctica-mente no tienen ningún otro nso. En el caso de Cruz nece-*550sanamente nos referíamos a la definición “para fines de ofensa o defensa” y los instrumentos en particular compren-didos en esa clasificación. La ley de 1924 no era tan espe-cífica como la anterior y tenía que ser interpretada como aplicable a los instrumentos enumerados en 1905 “usados para fines de ofensa y defensa.”
Soy, por tanto, de opinión de que un “machete” no está incluido distintamente dentro del razonamiento del caso de El Pueblo v. Cruz, supra, y que la acusación debió alegar que el “arma” se portaba para fines de ofensa y de defensa, o algo semejante.